﻿Allow me first to congratulate
you, Sir, on your election as President of the General
Assembly at its fifty-first session. I wish also to pay tribute
to your predecessor, Mr. Diogo Freitas do Amaral of
Portugal, who presided over the fiftieth regular session of
the General Assembly.
The Assembly will agree with me that present-day
international relations are characterized by two
contradictory trends. On the one hand, there is an
overriding desire and wilful movement to enhance
international cooperation through the expansion of trade and
investment. This trend is inextricably linked to the pursuit
and maintenance of peace and stability. However, parallel
with and contradicting this positive trend, we see a
proliferation of high- and low-intensity conflicts in various
corners of the world triggered by different causes. The
pursuit of viable mechanisms to reduce and seek a
permanent solution to these conflicts in order to promote
international cooperation for the welfare of mankind
remains, therefore, the key challenge that the United
Nations will continue to face in the coming years.
The Horn of Africa region remains, likewise, in the
grips of this dichotomy. On the positive side, the
countries of the region are committed to promoting
regional cooperation, and continue to make strenuous
efforts to this end. This is indeed manifested by the
substantial progress achieved to date to revitalize the
Inter-Governmental Authority on Drought and
Development (IGADD), the regional instrument for
achieving this objective. At the same time, the region
continues to bleed due to grave internal conflicts within
some member States. The painful bloodletting that has
destroyed the social fabric in Somalia continues unabated;
the internal conflict in the Sudan and the climate of
regional tension created by the activities of the National
Islamic Front (NIF) regime continues to deteriorate.
The pursuit of peace and stability, with the attendant
opportunities that this provides for economic and social
development, have special significance for peoples that
have suffered the physical and psychological traumas of
war. In this connection, as the Assembly is aware, my
country has borne the brunt of a long war which has
exacted enormous human sacrifices, leaving its economic
and social infrastructure a shambles. Accordingly, peace
is crucial to the young State of Eritrea to heal the scars of
war, to recoup lost opportunity and to reconstruct what
has been devastated.
But my Government’s profound aspirations and
commitment to the maintenance of peace continue to be
threatened by the hostile and unprovoked acts of the NIF
regime in the Sudan, whose antagonism and subversion


against Eritrea began soon after it took power in 1989. I
hardly need emphasize here that the acts of subversion and
State-sponsored terrorism are not directed against Eritrea
alone, but have in fact been adopted as an instrument of
policy by the NIF in its attempts to destabilize its
neighbours and export its expansionist designs through
subversion and violence.
In pursuit of these aims, the NIF regime has propped
up and provided safe haven to assorted terrorists from
various countries and facilitated their acts of sabotage and
terror. Khartoum’s barely veiled hand is discernible from
the litany of border incursions by mercenary groups in a
number of countries in the region and acts of naked terror
in the international arena.
I must stress here that my Government has left no
stone unturned in its efforts to reduce and stave off the
climate of tension provoked by the acts of the NIF regime.
As a matter of fact, for five long years my Government
pursued a policy of constructive engagement, patiently and
tirelessly, hoping against hope that the authorities in
Khartoum would turn back from the dangerous alley that
they are heading for.
Unfortunately, the language of moderation and peace
only whetted the NIF’s appetite to spread its subversive
tentacles deeper and wider. In the event, Khartoum not only
refused to heed these continuous appeals, but escalated its
overt acts of terror and subversion beyond limits.
Another grave matter I wish to bring to the attention
of this Assembly is the maltreatment of Eritrean refugees
at the hands of Sudanese authorities. The NIF regime not
only is doing whatever it can to obstruct the organized
repatriation of the refugees to their home country, but is
engaged in reckless and deplorable acts to drive a wedge
between the refugees and the people of the Sudan, who
have offered commendable hospitality during the long years
of war. And when this policy did not work, the NIF regime
began subjecting the refugees to arbitrary imprisonment,
torture, and banishment after confiscation of their property
by its security authorities. Moreover, young refugees were
forcibly conscripted and given military training to be
deployed in subversive activities across the border.
Organized repatriation of these refugees, the pilot phase of
which has been successfully achieved, is impeded by the
lame excuses the NIF fabricates. All these pressures have
caused the refugees to return home spontaneously at high
risk.
All these acts of hostility perpetrated by the NIF
regime to implement its designs of destabilizing
neighbours should surely be of grave concern to this
Assembly and the international community at large, given
their wider regional security ramifications.
Allow me further to recall the incident that erupted
between Eritrea and the Republic of Yemen in December
1995, following the latter’s occupation of the Eritrean
archipelago of Hanish-Zuqar, at the southern entrance to
the Red Sea. Perhaps due to its sensitivity, the incident
aroused immediate international concern and mediation
endeavours.
The Government of Eritrea, which all along had
sought international arbitration to the dispute, promptly
accepted, with full appreciation, the mediation initiatives
of the Ethiopian and Egyptian Governments, and later that
of the United Nations Secretary-General, which greatly
helped to defuse tensions and paved the way for the
peaceful handling of the dispute. When facilitation by the
French Government was proposed, the Eritrean
Government accepted it wholeheartedly.
These decisions were taken by the Eritrean
Government against a background of mendacious
accusations and irresponsible campaigns by the Yemeni
authorities to escalate the situation. The incident was also
fanned by those in certain quarters who sought to serve
their vested interests in the troubled waters. However,
genuine desires and a sincere political will prevailed.
Ultimately, restraint and careful handling of the
issue, in addition to positive and constructive regional and
international intervention, culminated in the Agreement on
Principles, signed by both parties on 21 May 1996 in
Paris.
In this Agreement, both the State of Eritrea and the
Republic of Yemen unequivocally expressed their desire
to settle their dispute over the Hanish-Zuqar archipelago
by the verdict of a court of arbitration. Developments
since the signing of the document could be considered
generally positive and encouraging. However, allegations
were made by the Republic of Yemen that Eritrean forces
occupied the island of Lesser Hanish on 10 August 1996,
and the matter was hastily referred to the Security
Council. The fact of the matter was that units of the
Eritrean forces were on that island both before and after
the signing of the Agreement on Principles on 21 May
1996. Despite this truth, the Eritrean Government
withdrew its forces as a gesture of goodwill and in the
2


interest of the smooth progress of the arbitration process
and to preserve and promote the peace of the region.
The Eritrean Government has time and again affirmed
its adherence to the Agreement on Principles of 21 May
1996, and expressed its commitment to abide by the
decisions of the court of arbitration. I am pleased to
underline that the subsidiary agreement reached between the
two sides in Paris last week, on 3 October, will now allow
for the proceedings of the court of arbitration to start early
next year.
The agonizing and intractable reality in Somalia
cannot but impel the international community to search for
ways and means of expediting an end to this long, drawn-
out tragedy. The complexity of the situation is too apparent
to require more elaboration here. But it is clear that no
amount of well-meaning external support will succeed in
restoring normalcy to Somalia unless the Somalis
themselves take stock of the senseless bloodshed that has
torn the country apart and produce what it takes to forge
peace and national reconciliation. Admittedly, the countries
of the region could have played a more catalytic part in this
multi-pronged effort. The lack of a consistent and
coordinated regional and international initiative, however,
may entail more preoccupying negative developments.
Indeed, there are indications these days of a growing
involvement of various external actors that seem bent on
exploiting the vacuum to promote their hidden agendas.
Somalia is in fact drifting towards becoming fertile ground
for extremist groups. For the sake of the Somalis, and in
the interest of regional peace and stability, it is vital that
these trends be checked before it is too late and that the
regional initiative be resuscitated.
The recent developments in the Middle East which
appear to have cast some shadows on the Oslo agreement
are naturally a matter of preoccupation to all those who
wish to see an enduring settlement to the conflict between
the Israelis and the Palestinians. Whatever the shortcomings
of the agreement, there can be no alternative to the peace
process. My Government therefore appeals to both sides to
persevere in the process of dialogue and negotiations so that
a lasting peace that ensures the well-being of all the peoples
of the region will be assured.
In conclusion, we share the views of many Member
States on the imperative of restructuring the decision-
making bodies of the United Nations, particularly the
Security Council. The Security Council continues to play a
vitally important role in the maintenance of international
peace and security. It is my delegation’s belief that now
is the opportune moment to revitalize it, make it more
democratic and improve its value, effectiveness and
legitimacy so as to make it reflect the universal character
of the Organization. Powerful and convincing arguments
have been made by many speakers to the effect that, at
present, the Security Council is neither equitable nor
representative. The circumstances of international politics
have altered so fundamentally that there are compelling
reasons for change.
In spite of the broadly shared wish for reform,
discussions so far have not really come close to the
general agreement needed. It is our firm belief that
flexibility and compromise will be necessary. There are
a number of interesting elements in the proposals, to
which thorough attention should be given so that we can
try to bring about the necessary change.











